




Exhibit 10.9


TIGERLOGIC CORPORATION
2011 AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN


Adopted by the Board of Directors October 11, 2011
Approved by the Stockholders February 23, 2012


1.Purpose.
(a)    The purpose of the Plan is to provide employees of the Company and its
Designated Parents or Subsidiaries with an opportunity to purchase Common Stock
of the Company through accumulated payroll deductions.
(b)    The Plan is an amendment and restatement of the TigerLogic Corporation
2001 Employee Stock Purchase Plan.
(c)    The Company intends that the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Code. The provisions of the Plan shall be
construed accordingly.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    “Administrator” means either the Board or a committee of the Board that
is responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.
(b)    “Applicable Laws” means the legal requirements relating to employee stock
purchase plans under applicable provisions of federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any foreign jurisdiction
applicable to participation in the Plan by residents therein.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Common Stock” means the common stock of the Company.
(f)    “Company” means TigerLogic Corporation, a Delaware corporation.
(g)    “Compensation” means an Employee's base salary, overtime, bonuses, annual
awards, and other incentive payments from the Company or one or more Designated
Parents or Subsidiaries, including such amounts of base salary as are deferred
by the Employee (i) under a qualified cash or deferred arrangement described in
Section 401(k) of the Code, or (ii) to a plan qualified under Section 125 of the
Code or an arrangement under Section 132(f)(4) of the Code. Compensation does
not include reimbursements or other expense allowances, fringe benefits (cash or
noncash), moving expenses, deferred compensation, contributions (other than
contributions described in the first sentence) made on the Employee's behalf by
the Company or one or more Designated Parents or Subsidiaries under any employee
benefit or welfare plan now or hereafter established, and any other payments not
specifically referenced in the first sentence.
(h)    “Corporate Transaction” means any of the following transactions:
(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company's
then outstanding voting securities (but excluding any “person” who is the
“beneficial owner” of an aggregate of 50% or more of the total voting power of
the Company's outstanding securities as of the Effective Date, or any affiliate
thereof);
(ii)    The consummation of (A) a merger or consolidation of the Company with
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the entity that controls the
Company or such surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or the entity that controls the Company or such surviving
entity




--------------------------------------------------------------------------------




outstanding immediately after such merger or consolidation, or (B) the sale or
disposition by the Company of all or substantially all the Company's assets; or
(iii)    The complete liquidation of the Company.
(i)    “Designated Parents or Subsidiaries” means the Parents or Subsidiaries
which have been designated by the Administrator from time to time as eligible to
participate in the Plan.
(j)    “Director” means a member of the Board.
(k)    “Effective Date” means October 15, 2011. However, should any Designated
Parent or Subsidiary become a participating company in the Plan after such date,
then such entity shall designate a separate Effective Date with respect to its
employee-participants.
(l)    “Employee” means any individual, including an officer or Director, who is
an employee of the Company or a Designated Parent or Subsidiary for purposes of
Section 423(b)(4) of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the individual's employer.
Where the period of leave exceeds ninety (90) days and the individual's right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the ninety-first (91st) day of
such leave, for purposes of determining eligibility to participate in the Plan.
For purposes of this Plan, neither service as a Director nor payment of a
Director's fee shall be sufficient, by themselves, to make an individual an
Employee.
(m)    “Enrollment Date” means the first day of each Offer Period.
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(o)    “Exercise Date” means the last day of each Offer Period (or Purchase
Period, if applicable).
(p)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq Global Market or
The Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
(iii)    In the absence of an established market for the Common Stock of the
type described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith and in a manner consistent with
Section 260.140.50 of Title 10 of the California Code of Regulations which
requires that consideration be given to (A) the price at which securities of
reasonably comparable corporations (if any) in the same industry are being
traded, or (B) if there are no securities of reasonably comparable corporations
in the same industry being traded, the earnings history, book value and
prospects of the issuer in light of market conditions generally.
(q)    “Offer Period” means an Offer Period established pursuant to Section 4
hereof.
(r)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(s)    “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who is actively participating in the Plan.
(t)    “Plan” means this Employee Stock Purchase Plan.




--------------------------------------------------------------------------------




(u)    “Purchase Period” means a period specified as such pursuant to Section
4(b) hereof.
(v)    “Purchase Price” shall mean an amount equal to 85% of the Fair Market
Value of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.
(w)    “Reserves” means the sum of the number of shares of Common Stock covered
by each option under the Plan which have not yet been exercised and the number
of shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.
        (x)    “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
3.    Eligibility


(a)    General. Subject to the provisions of Subsection 3(c) below, any
individual who is an Employee on a given Enrollment Date shall be eligible to
participate in the Plan for the Offer Period commencing with such Enrollment
Date.
(b)    Limitations on Grant and Accrual. Any provisions of the Plan to the
contrary notwithstanding, no Employee shall be granted an option under the Plan
(i) if, immediately after the grant, such Employee (taking into account stock
owned by any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Parent or Subsidiary, or (ii) which permits the Employee's rights to purchase
stock under all employee stock purchase plans of the Company and its Parents or
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder.
(c)    Other Limits on Eligibility. Notwithstanding Subsection 3(a) above, the
following Employees shall not be eligible to participate in the Plan for any
relevant Offer Period: (i) Employees whose customary employment is twenty (20)
hours or less per week; (ii) Employees whose customary employment is for not
more than five (5) months in any calendar year; (iii) Employees who have been
employed for fewer than five (5) business days as of the Enrollment Date for
such Offer Period; and (iv) Employees who are subject to rules or laws of a
foreign jurisdiction that prohibit or make impractical the participation of such
Employees in the Plan.
4.    Offer Periods.
(a)    The Plan shall be implemented through overlapping or consecutive Offer
Periods until such time as: (i) the maximum number of shares of Common Stock
available for issuance under the Plan shall have been purchased, or (ii) the
Plan shall have been sooner terminated in accordance with Section 19 hereof. The
maximum duration of an Offer Period shall be six (6) months. Initially, the Plan
shall be implemented through consecutive Offer Periods of six (6) months'
duration commencing each February 15 and August 15 following the Effective Date
(except that the initial Offer Period under the Plan shall commence on the later
to occur of (i) February 15, 2012 or (ii) the date stockholder approval of the
Plan shall have been received by the Company, and shall end on August 14, 2012).
(b)    A Participant shall be granted a separate option for each Offer Period in
which he or she participates. The option shall be granted on the Enrollment Date
and shall be automatically exercised on the last day of the Offer Period.
However, with respect to any Offer Period, the Administrator may specify shorter
Purchase Periods within an Offer Period, such that the option granted on the
Enrollment Date shall be automatically exercised in successive installments on
the last day of each Purchase Period ending within the Offer Period.
(c)    Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Offer Period shall neither limit nor
require the acquisition of Common Stock by a Participant in any subsequent Offer
Period.
5.    Participation.
(a)    An eligible Employee may become a Participant in the Plan by completing a
subscription agreement




--------------------------------------------------------------------------------




authorizing payroll deductions in the form of Exhibit A to this Plan (or in such
other form or procedure the Administrator determines for evidencing elections to
participate) and filing it with the designated payroll office of the Company at
least ten (10) business days prior to the Enrollment Date for the Offer Period
in which such participation will commence, unless a later time for filing the
subscription agreement is set by the Administrator for all eligible Employees
with respect to a given Offer Period.
(b)    Payroll deductions for a Participant shall commence with the first
partial or full payroll period beginning on the Enrollment Date and shall end on
the last complete payroll period during the Offer Period, unless sooner
terminated by the Participant as provided in Section 10.
6.    Payroll Deductions.
(a)    At the time a Participant files a subscription agreement, the Participant
shall elect to have payroll deductions made during the Offer Period in amounts
between one percent (1%) and not exceeding ten percent (10%) of the Compensation
which the Participant receives during the Offer Period.
(b)    All payroll deductions made for a Participant shall be credited to the
Participant's account under the Plan and will be withheld in whole percentages
only. A Participant may not make any additional payments into such account.
(c)    A Participant may discontinue participation in the Plan as provided in
Section 10, or may increase or decrease the rate of payroll deductions during
the Offer Period by completing and filing with the Company a change of status
notice in the form of Exhibit B to this Plan authorizing an increase or decrease
in the payroll deduction rate. Any increase or decrease in the rate of a
Participant's payroll deductions shall be effective with the first full payroll
period commencing ten (10) business days after the Company's receipt of the
change of status notice unless the Company elects to process a given change in
participation more quickly. A Participant's subscription agreement (as modified
by any change of status notice) shall remain in effect for successive Offer
Periods unless terminated as provided in Section 10. The Administrator shall be
authorized to limit the number of payroll deduction rate changes during any
Offer Period.
d)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant's payroll
deductions shall be decreased to 0%. Payroll deductions shall recommence at the
rate provided in such Participant's subscription agreement, as amended, at the
time when permitted under Section 423(b)(8) of the Code and Section 3(b) herein,
unless such participation is sooner terminated by the Participant as provided in
Section 10.
7.    Grant of Option.
(a)    On the Enrollment Date, each Participant shall be granted an option to
purchase (at the applicable Purchase Price) up to a maximum of one thousand five
hundred (1,500) shares of the Common Stock, subject to adjustment as provided in
Section 18 hereof; provided that such option shall be subject to the limitations
set forth in Sections 3(b), 6 and 12 hereof. Exercise of the option shall occur
as provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10, and the option, to the extent not exercised, shall expire on the
last day of the Offer Period.
(b)    The maximum aggregate number of shares that all Participants shall be
able to purchase during an Offer Period shall be the remaining Shares available
under the Plan as of the Enrollment Date for that Offer Period.
(c)    In accordance with Section 423(b)(5) of the Code, all Employees granted
an option under the Plan shall have the same rights and privileges.
8.    Exercise of Option. Unless a Participant withdraws from the Plan as
provided in Section 10 below, the Participant's option for the purchase of
shares will be exercised automatically on each Exercise Date by applying the
accumulated payroll deductions in the Participant's account to purchase the
number of full shares subject to the option by dividing such Participant's
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant's account as of the Exercise Date by the applicable Purchase Price.
No fractional shares will be purchased; any payroll deductions accumulated in a
Participant's account which are not sufficient to purchase a full share shall be
carried over to the next Offer Period (or Purchase Period, if applicable) or
returned to the Participant, if the Participant withdraws from the Plan.
Notwithstanding the foregoing, any amount remaining in a Participant's account
following the purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code or Section 7 above shall be returned to the
Participant and shall not be carried over to the next Offer Period (or Purchase
Period, if applicable). During a Participant's lifetime, a Participant's option
to purchase shares hereunder is exercisable only by the Participant.
9.    Delivery. Upon receipt of a request from a Participant after each Exercise
Date on which a purchase of




--------------------------------------------------------------------------------




shares occurs, the Company shall arrange the delivery to such Participant, as
promptly as practicable, of a certificate representing the shares purchased upon
exercise of the Participant's option.
10.    Withdrawal; Termination of Employment.
(a)    A Participant may either (i) withdraw all but not less than all the
payroll deductions credited to the Participant's account and not yet used to
exercise the Participant's option under the Plan or (ii) terminate future
payroll deductions, but allow accumulated payroll deductions to be used to
exercise the Participant's option under the Plan at any time by giving written
notice to the Company in the form of Exhibit B to this Plan. If the Participant
elects withdrawal alternative (i) described above, all of the Participant's
payroll deductions credited to the Participant's account will be paid to such
Participant as promptly as practicable after receipt of notice of withdrawal,
such Participant's option for the Offer Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made during
the Offer Period. If the Participant elects withdrawal alternative
(ii) described above, no further payroll deductions for the purchase of shares
will be made during the Offer Period, all of the Participant's payroll
deductions credited to the Participant's account will be applied to the exercise
of the Participant's option on the next Exercise Date, and after such Exercise
Date, such Participant's option for the Offer Period will be automatically
terminated. If a Participant withdraws from an Offer Period, payroll deductions
will not resume at the beginning of the succeeding Offer Period unless the
Participant delivers to the Company a new subscription agreement.
(b)    Upon termination of a Participant's employment relationship (as described
in Section 2(l)) at a time more than three (3) months from the next scheduled
Exercise Date, the payroll deductions credited to such Participant's account
during the Offer Period but not yet used to exercise the option will be returned
to such Participant or, in the case of his/her death, to the person or persons
entitled thereto under Section 14, and such Participant's option will be
automatically terminated. Upon termination of a Participant's employment
relationship (as described in Section 2(l)) within three (3) months of the next
scheduled Exercise Date, the payroll deductions credited to such Participant's
account during the Offer Period but not yet used to exercise the option will be
applied to the purchase of Common Stock on the next Exercise Date, unless the
Participant (or in the case of the Participant's death, the person or persons
entitled to the Participant's account balance under Section 14) withdraws from
the Plan by submitting a change of status notice in accordance with
subsection (a) of this Section 10. In such a case, no further payroll deductions
will be credited to the Participant's account following the Participant's
termination of employment and the Participant's option under the Plan will be
automatically terminated after the purchase of Common Stock on the next
scheduled Exercise Date.
11.    Interest. No interest shall accrue on the payroll deductions credited to
a Participant's account under the Plan.
12.    Stock.
(a)    The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be one million (1,000,000) shares,
subject to adjustment upon changes in capitalization of the Company as provided
in Section 18. If the Administrator determines that on a given Exercise Date the
number of shares with respect to which options are to be exercised may exceed
(x) the number of shares then available for sale under the Plan or (y) the
number of shares available for sale under the Plan on the Enrollment Date(s) of
one or more of the Offer Periods in which such Exercise Date is to occur, the
Administrator may make a pro rata allocation of the shares remaining available
for purchase on such Enrollment Dates or Exercise Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine to be
equitable, and shall either continue all Offer Periods then in effect or
terminate any one or more Offer Periods then in effect pursuant to Section 19,
below.
(b)    A Participant will have no interest or voting right in shares covered by
the Participant's option until such shares are actually purchased on the
Participant's behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.
(c)    Shares to be delivered to a Participant under the Plan will be registered
in the name of the Participant or in the name of the Participant and his or her
spouse.
13.    Administration. The Plan shall be administered by the Administrator which
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and to adjudicate all
disputed claims filed under the Plan. Every finding, decision and determination
made by the Administrator shall, to the full extent permitted by Applicable Law,
be final and binding upon all persons.
14.    Designation of Beneficiary.
(a)    Each Participant will file a written designation of a beneficiary who is
to receive any shares and cash, if any, from the Participant's account under the
Plan in the event of such Participant's death. If a Participant is married and
the




--------------------------------------------------------------------------------




designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective.
(b)    Such designation of beneficiary may be changed by the Participant (and
the Participant's spouse, if any) at any time by written notice. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living (or in existence) at the time of such
Participant's death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the
Administrator), the Administrator shall deliver such shares and/or cash to the
spouse (or domestic partner, as determined by the Administrator) of the
Participant, or if no spouse (or domestic partner) is known to the
Administrator, then to the issue of the Participant, such distribution to be
made per stirpes (by right of representation), or if no issue are known to the
Administrator, then to the heirs at law of the Participant determined in
accordance with Section 27.
15.    Transferability. Neither payroll deductions credited to a Participant's
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Administrator may treat such act as an election to
withdraw funds from an Offer Period in accordance with Section 10.
16.    Use of Funds. Each Participant's payroll deductions received or held by
the Company under the Plan may be used by the Company for any corporate purpose,
and the Company shall not be obligated to segregate such payroll deductions.
17.    Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.
18.    Adjustments Upon Changes in Capitalization; Corporate Transactions.
(a)    Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the Reserves, the Purchase Price, the
maximum number of shares that may be purchased in any Offer Period, as well as
any other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, (ii) any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company, or (iii) as the
Administrator may determine in its discretion, any other transaction with
respect to Common Stock to which Section 424(a) of the Code applies; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive. Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the Reserves and the Purchase
Price.
(b)    Corporate Transactions. In the event of a proposed Corporate Transaction,
each option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Administrator, in
the exercise of its sole discretion and in lieu of such assumption, determines
to shorten the Offer Period then in progress by setting a new Exercise Date (the
“New Exercise Date”). If the Administrator shortens the Offer Period then in
progress in lieu of assumption in the event of a Corporate Transaction, the
Administrator shall notify each Participant in writing at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
Participant's option has been changed to the New Exercise Date and that either:
(i)    the Participant's option will be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offer Period as provided in Section 10; or
(ii)    the Company shall pay to the Participant on the New Exercise Date an
amount in cash, cash equivalents, or property as determined by the Administrator
that is equal to the difference in the Fair Market Value of the shares subject
to the option and the Purchase Price due had the Participant's option been
exercised automatically under Subsection (b)(i) above.
For purposes of this Subsection, an option granted under the Plan shall be
deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
option comparability shall be made by the Administrator prior to the Corporate
Transaction and its determination shall be final, binding and conclusive on all
persons.




--------------------------------------------------------------------------------




19.    Amendment or Termination.
(a)    The Administrator may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18, no such termination can affect
options previously granted, provided that the Plan or any one or more Offer
Periods may be terminated by the Administrator on any Exercise Date or by the
Administrator establishing a new Exercise Date with respect to any Offer Period
(and/or any Purchase Period, if applicable) then in progress if the
Administrator determines that the termination of the Plan or such one or more
Offer Periods is in the best interests of the Company and its stockholders.
Except as provided in Section 18 and this Section 19, no amendment may make any
change in any option theretofore granted which adversely affects the rights of
any Participant without the consent of affected Participants. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other Applicable Law), the Company shall obtain stockholder
approval in such a manner and to such a degree as required.
(b)    Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to limit the frequency and/or number of changes in the amount
withheld during Offer Periods, implement and/or change the length of Purchase
Periods within any Offer Period, determine the length of any future Offer
Period, determine whether future Offer Periods shall be consecutive or
overlapping, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, establish additional terms, conditions, rules
or procedures to accommodate the rules or laws of applicable foreign
jurisdictions, permit payroll withholding in excess of the amount designated by
a Participant in order to adjust for delays or mistakes in the Company's
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant's
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable and which are
consistent with the Plan.
20.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Administrator at the location,
or by the person, designated by the Administrator for the receipt thereof.
21.    Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. As a condition to the exercise of an option, the
Company may require the Participant to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned Applicable Laws. In addition, no options shall be exercised
or shares issued hereunder before the Plan shall have been approved by
stockholders of the Company as provided in Section 23.
22.    Term of Plan. The Plan shall become effective upon the earlier to occur
of its adoption by the Board or its approval by the stockholders of the Company.
The Plan shall continue until it is terminated in accordance with Section 19.
23.    Stockholder Approval. Continuance of the Plan shall be subject to
approval by the stockholders of the Company within twelve (12) months before or
after the date the Plan is adopted. Such stockholder approval shall be obtained
in the degree and manner required under Applicable Laws.
24.    No Employment Rights. The Plan does not, directly or indirectly, create
any right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer's right to terminate, or otherwise modify, an employee's employment at
any time.
25.    No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent or Subsidiary, participation in the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any retirement plan of
the Company or a Designated Parent or Subsidiary, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not an “employee benefit pension
plan” or an “employee welfare benefit plan” under the Employee Retirement Income
Security Act of 1974, as amended.
26.    Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to




--------------------------------------------------------------------------------




the benefit of, all successors of each Participant, including, without
limitation, such Participant's estate and the executors, administrators or
trustees thereof, heirs and legatees, and any receiver, trustee in bankruptcy or
representative of creditors of such Participant.
27.    Governing Law. The Plan is to be construed in accordance with and
governed by the internal laws of the State of California (as permitted by
Section 1646.5 of the California Civil Code, or any similar successor provision)
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties, except to the extent the
internal laws of the State of California are superseded by the laws of the
United States. Should any provision of the Plan be determined by a court of law
to be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.
28.    Information to Participants. The Company shall provide to each
Participant, during the period for which such Participant has an option
outstanding, copies of financial statements at least annually and all annual
reports and other information which is provided to all shareholders of the
Company.




